DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 08/26/2021 is acknowledged.

Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arimura et al. (US 2016/0370719).
Arimura et al. (…719) disclose a cleaning blade comprising: a blade member (26) including a ridgeline portion ([0106]-[0108]; [0110]; and figures 3 and 4), the ridgeline portion containing polyrotaxane ([0015]; [0027]; and [0111]) [see Applicant’s claim 1].  The cleaning blade further comprising a layer including the ridgeline portion, the layer containing the polyrotaxane as a bulk ([0027]; and [0051]-[0060]) [see Applicant’s claim 3].  An image forming apparatus comprising: an image bearer (18) ([0106]-[0110]; and figures 3 and 4); and the cleaning blade (26) configured to remove substances adhering to a surface of the image bearer ([0110]; and figures 3 and 4) [see Applicant’s claim 7].  A process cartridge (17) comprising: an image bearer (18) ([0106]-[0110]; and figures 3 and 4) and the cleaning blade (26) configured to remove substances adhering to a surface of the image bearer ([0110]; and figures 3 and 4) [see Applicant’s claim 8].  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Shirai (US 2010/0247190).
Arimura et al. (…719) disclose the features mentioned previously, but do not disclose the claimed resistivity and the ridgeline portion made of urethane rubber.  Shirai (…190) discloses a cleaning blade having a resistivity of 107 Ω cm – 1012 Ω cm ([0028]) [see Applicant’s claim 2].  The cleaning blade ridgeline portion is made of urethane rubber ([0030]; and [0032]) [see Applicant’s claim 4].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the blade to have the claimed resistivity and the ridgeline portion made of urethane rubber, as disclosed by Shirai (…190), since such a blade is well known in the art for cleaning.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Miyagawa et al. (US 2013/0223886).
Arimura et al. (…719) disclose the features mentioned previously, but do not disclose that the polyrotaxane has an ether base.  Miyagawa et al. (…886) disclose a polyrotaxane that has an ether base ([0122]; and [0126]) [see Applicant’s claim 5].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the polyrotaxane to have an ether base, since as disclosed by Miyagawa et al. (…886), it is well known in the art for polyrotaxane to have an ether base.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Mizusawa et al. (US 2018/0373198).
Arimura et al. (…719) disclose the features mentioned previously, but do not disclose the blade having the claimed layer configuration.  Mizusawa et al. (…198) disclose a cleaning blade, wherein the blade member (15a) includes an edge layer (15a1) including the ridgeline portion and a backup layer (15a2) layered on the edge layer ([0092]; and figure 4) [see Applicant’s claim 6].  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning blade to have the claimed layer configuration, as disclosed by Mizusawa et al. (…198), since such a blade layer configuration is well known in the art for a cleaning blade.

Claims 9, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Shirai (US 2010/0247190).
Arimura et al. (…719) disclose a cleaning blade comprising: a blade member (26) including a ridgeline portion ([0106]-[0108]; and [0110]; and figures 3 and 4), the ridgeline 7 Ω cm – 1012 Ω cm ([0028]) [see Applicant’s claim 9].  The cleaning blade ridgeline portion is made of urethane rubber ([0030]; and [0032]) [see Applicant’s claim 11].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the blade to have the claimed resistivity and the ridgeline portion made of urethane rubber, as disclosed by Shirai (…190), since such a blade is well known in the art for cleaning.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Shirai (US 2010/0247190) as applied to claim 9 above, and further in view of Miyagawa et al. (US 2013/0223886).
Arimura et al. (…719) in view of Shirai (…190) disclose the features mentioned previously, but do not disclose that the polyrotaxane has an ether base.  Miyagawa et al. (…886) .  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arimura et al. (US 2016/0370719) in view of Shirai (US 2010/0247190) as applied to claim 9 above, and further in view of Mizusawa et al. (US 2018/0373198).
Arimura et al. (…719) in view of Shirai (…190) disclose the features mentioned previously, but do not disclose the blade having the claimed layer configuration.  Mizusawa et al. (…198) disclose a cleaning blade, wherein the blade member (15a) includes an edge layer (15a1) including the ridgeline portion and a backup layer (15a2) layered on the edge layer ([0092]; and figure 4) [see Applicant’s claim 13].  It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the cleaning blade to have the claimed layer configuration, as disclosed by Mizusawa et al. (…198), since such a blade layer configuration is well known in the art for a cleaning blade.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
            Hayashi (US 2017/0369704) discloses a polyrotaxane material ([0023]-[0027]; and [0038]-[0041]), where a cleaning blade can include the polyrotaxane material ([0112]).  

Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sandra Brase whose telephone number is (571)272-2131.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, can be reached at telephone number 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/SANDRA BRASE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        September 20, 2021